CORRECTED ORDER
The following matters are pending:
*121. PETITION FOR REHEARING BY RESPONDENT UNITED STATES FIDELITY AND GUARANTEE COMPANY filed by Respondent June 25, 1998 and supporting BRIEF filed July 9,1998.
2. MEMORANDUM OF COSTS AND LEGAL FEES with supporting AFFIDAVIT with attachments filed by Appellant June 16,1998.
3. OBJECTION TO COSTS AND ATTORNEYS FEES with supporting AFFIDAVIT filed by Respondent July 1,1998.
4. STIPULATION and MOTION TO DISMISS APPEAL AND MOTION TO WITHDRAW COURT’S OPINION filed by the parties August 24, 1998.
The Court is fully advised; therefore, after due consideration and good cause appearing,
IT IS HEREBY ORDERED that the STIPULATION and MOTION TO DISMISS APPEAL be, and hereby are, APPROVED and this appeal is DISMISSED with each party to bear its own costs and attorney fees at all levels and Remittitur to be issued forthwith.
IT IS FURTHER ORDERED that the MOTION TO WITHDRAW COURT’S OPINION be, and hereby is, GRANTED and this Court’s Opinion issued June 4,1998 shah be WITHDRAWN and shall not be cited as authority.
IT IS FURTHER ORDERED that the PETITION FOR REHEARING be, and hereby is, DENIED, as well as all other pending matters, as moot.